                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ELENA PAUL,

             Plaintiff,
v.                                               Case No. 8:21-cv-983-T-KKM-JSS

KAREN RUSHING, et al.,

             Defendants.
                                            /
                                        ORDER
      An order dated April 26, 2021, directs Plaintiff Elena Paul to file a complaint that

complies with the Federal Rules of Civil Procedure and either (a) pay the $402 filing fee

or (b) file a motion to proceed in forma pauperis. (Doc. 2). Paul’s deadline to do so was

May 10. (Id.). That deadline passed, and Paul failed to perform either action. What is

more, a review of Paul’s “response” and attachments shows that allowing her more time

to file a complaint that complies with the Federal Rules of Civil Procedure would be

futile. See Thomason v. Ala. Home Builders Licensure Bd., 741 F. App’x 638, 641 (11th Cir.

2018) (“Amendment [of pro se complaint] would have been futile because the proposed

amended complaint consisted of 106 pages of largely incomprehensible assertions,

analysis, and conclusions.”). As a result, this case is DISMISSED with prejudice. The

Clerk is directed to terminate any pending motions and deadlines and to close this case.
ORDERED in Tampa, Florida, on May 13, 2021.




                              2
